 Case: 1:18-cv-06373 Document #: 48 Filed: 11/28/18 Page 1 of 1 PageID #:1312

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Eastern Division

Morgan Stanley Smith Barney LLC
                                          Plaintiff,
v.                                                        Case No.: 1:18−cv−06373
                                                          Honorable Joan B. Gottschall
Ronald Ouwenga, et al.
                                          Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 28, 2018:


       MINUTE entry before the Honorable Joan B. Gottschall: On the court's own
motion, the status hearing set for 11/30/18 [47] is stricken and reset to 12/12/18 at 9:30
a.m.Mailed notice(mjc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
